DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Response to Arguments
The Office has withdrawn the previous Specification objections, in light of the Amendment.  The Office has withdrawn some of the previous rejections of the claims under 35 USC §112, in light of the amendments.  The Office essentially maintains the previous rejections of the claims under 35 USC §103, in light of the amendments.


The Office respectfully disagrees, noting that the references as a whole teach the recited claim language.  Applicant's arguments, filed 12/29/2020, concerning the previous rejection of the claims under 35 USC §103(a) have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC §103(a), Applicants argue on pages 10-11 that the references do not teach saving behavioral data in a schema and querying the data.
The Office respectfully disagrees, noting that the references as a whole teach the recited claim language.  The Kale reference does teach storing and updating of profile 
Applicants on page 11 further state the opinion that the references do not teach cited claim language.  The Office respectfully disagrees, noting that the references as a whole teach the recited claim language.  The limitations are indicated as being taught by the passages cited in the rejection of the claims under 35 USC §103 section below.
Therefore, the references have been reasonably interpreted as teaching the recited claim language.


Applicants further argue on page 11 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.
The Office respectfully disagrees, and counter-asserts the rationale set forth above.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding dependent claim 2:  
These claims are improper dependent claims.  Parent claim 1 encompasses one “bot”, but claim 2 requires two “bots”.   A dependent claim cannot remove a limitation from its parent.  Parent claim 1 contains a limitation permitting a “one bot” interpretation, however, dependent claim 2 explicitly prohibits such an interpretation.  The claim is essentially an improper dependent claim, as it removes a limitation from its parent.  
Therefore, the scope of the claim is ambiguous.

Claims 11 is substantially similar to claim 2, and therefore these claims are likewise rejected.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-17 and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Kale et al (US Patent Application Publication No. 2018/0052884, hereafter referred to as “Kale”) in view of Gregg Kellogg (editor) (“JSON-LD 1.1 – A JSON-based Serialization for Linked Data”, W3C – Final Community Group Report, June 7, 2018, pp. 1-111., hereafter referred to as “Kellogg”).

Regarding independent claim 1:  Kale teaches A method of automating data profile updating and querying using bots that implement one or more dialogs, (See Kale Figures 1 and 5 and paragraph [0068] teaching exemplary computing environments.) comprising: at least one bot collecting data relating to a user or object during a first dialog session … having predefined data types; (See Kale [0040]-[0045] teaching the gathering and inferencing of user data and the use of bots and a schema in the storage of data related to a user.  See also, Fig. 10, the Abstract and [0082] teaching the use of knowledge graphs.  It is further noted that there is nothing structural in the recitation of a “bot”.  A bot, as claimed is merely a software entity/abstraction.  And, a dialog session is merely a data collection event/session.) the at least one bot storing the collected data in a data profile for the user or object in a graph data store …; (See Kale [0040]-[0045] teaching the use of a variety of software entities, including intelligent agents and bots and data profiles for users.  Also see the Abstract and [0082] teaching the interpretation/coordination and updating of knowledge graphs, it being implied that such knowledge graphs were stored at some point.  The Abstract also discusses that such a graph may contain information such as attributes and user interactions, and Kale further discusses that such data may be detailed in a schema stored in a repository in [0044].) and the at least one bot querying the data profile in the graph data store in a second dialog session to extract data relating to the user or object. (See Kale Fig. 10 and the Abstract teaching the use of a structured query representation of data and the analysis and updating of a knowledge graph, it having been implied that such a graph was stored at some point.  See also [0039], [0041] and [0083]-[0087] teaching the querying of a 
Although Kale teaches the use of “a meticulously detailed schema” for user profile and identity data (e.g., paragraph [0044]) and normalization (e.g., Fig. 8 #802/804), Kale does not explicitly state the use of a “standard schema”.  Kellogg, though, teaches using a standard schema (See Kellogg bottom of page 14 discussing that it is well-known to use the popular, standard schema.org vocabulary in JSON-LD documents, and the top of p. 8 discussing that the (W3C standard) JSON-LD document is used for the serialization of a collection of graphs.) in accordance with the standard schema (See Kellogg bottom of page 14 discussing that it is well-known to use the popular, standard schema.org vocabulary in JSON-LD documents, and the top of p. 8 discussing that the (W3C standard) JSON-LD document is used for the serialization of a collection of graphs.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Kellogg for the benefit of Kale, because to do so provided a designer with options for implementing a system that enabled developers to re-use each other’s data and provided a document processing capability even in the absence of a Web connection, as taught by Kellogg in the p. 16 Example 6 and preceding paragraphs.  These references were all applicable to the same field of endeavor, i.e., web-based programming environments to manage the st page of the form PTO-892 Notice of References Cited) that JSON-LD is a well-known language used in environments including bots and intelligent software agents (as discussed in the top paragraph of Clark on page 3).  


Regarding claim 2:  Kale teaches wherein the at least one bot comprises a first bot and a second bot, and wherein collecting and storing data in the data profile is performed by the first bot and querying the data profile is performed by the second bot.  (See Kale [0044] teaching a variety of software entities, including bots and intelligent agents, and [0082] teaching the processing of both user input and profile/knowledge graph information, it having been an obvious variant to one skilled in the art at the time of Applicants’ subject matter as to the names and number of software routines used to implement functionality.)  

Regarding claim 3:  Kale teaches further comprising collecting the data relating to the user or object from at least two channels connecting the at least one bot to communications applications including spoken data and typed data.  (See Kale Fig. 7 teaching the optional use of a variety of exemplary input mechanisms, including text and voice.)  

Regarding claim 4:  Kale teaches wherein collecting the data relating to the user or object comprises a first communication application providing the data relating to the user or object and a second communication application providing an original source of the data relating to the user or object.  (See Kale [0082] teaching the processing of both user input and profile/knowledge graph information.)  

Regarding claim 5:  Kale does not explicitly teach the remaining limitations as claimed.  Kellogg, though, teaches wherein the standard schema comprises schema following a JavaScript Object Notation - Linked Data (JSON-LD) encoding using data types available from schema.org. (See Kellogg bottom of page 14 discussing that it is well-known to use the popular, standard schema.org vocabulary in JSON-LD documents, and the top of p. 8 discussing that the (W3C standard) JSON-LD document is used for the serialization of a collection of graphs.)

Regarding claim 6:  Kale teaches wherein storing the collected data comprises inserting the collected data into a knowledge graph.  (See Kale Fig. 10, Abstract, [0040]-[0044] and [0082] teaching the collection of data and use of a knowledge graph.)  

Regarding claim 7:  Kale teaches further comprising joining the knowledge graph to another knowledge graph.  (See Kale Abstract discussing dynamic updating of a knowledge graph, and [0043]-[0044] teaching user profile updates including identity federation and unifying user information.  See also, Figures 11A, 11B and 11C strongly suggesting the joining of knowledge graphs to arrive at the knowledge graph of Fig. 10.)  

Regarding claim 8:  Kale teaches further comprising processing data collected by the at least one bot to establish context for the collected data prior to inserting the collected data into the knowledge graph.  (See Kale Fig. 2 #218 and [0040]-[0044] teaching the implementation of a context manager for retention of a short-term user interaction history and an identity service for long-term retention.)  

Regarding claim 9:  Kale teaches wherein the at least one bot comprises a first bot that generates the first dialog session and the second dialog session, and wherein the data profile includes user data collected with the first dialog session by the first bot and the user data in the data profile is queried by the  second dialog session of the first bot.  (See Kale [0044] teaching a variety of software entities, including bots and intelligent agents, and [0082] teaching the processing of both user input and profile/knowledge graph information, it having been an obvious variant to one skilled in the art at the time of Applicants’ subject matter as to the names and number of software routines used to implement functionality.)  

Claims 10-15 are substantially similar to claims 1-6, respectively, and therefore likewise rejected.  

Regarding claim 16:  Kale teaches wherein the graph data store joins the knowledge graph to another knowledge graph to form a personalized knowledge graph for the user and stores the personalized knowledge graph.  (See Kale Abstract discussing dynamic updating of a knowledge graph, and [0043]-[0044] 

Claim 17 is substantially similar to claim 8, and therefore likewise rejected.  
Claim 19 is substantially similar to claim 1, and therefore likewise rejected.  

Regarding claim 20:  Kale teaches wherein the instructions include instructions to cause the one or more processors to process data collected by the at least one bot to establish context for the collected data, insert the collected data into a knowledge graph, and join the knowledge graph to another knowledge graph for the user.  (See Kale Fig. 2 #218 and [0040]-[0044] teaching the implementation of a context manager for retention of a short-term user interaction history and an identity service for long-term retention. And, see Kale Abstract discussing dynamic updating of a knowledge graph, and [0043]-[0044] teaching user profile updates including identity federation and unifying user information.  See also, Figures 11A, 11B and 11C strongly suggesting the joining of knowledge graphs to arrive at the knowledge graph of Fig. 10.  Also see the Abstract and [0082] teaching the interpretation/coordination and updating of knowledge graphs, it being implied that such knowledge graph were stored at some point.)  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




April 6, 2021